Citation Nr: 0404463	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for colon cancer, status 
post left hemicolectomy, including as a result of exposure to 
Agent Orange.



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
July 1970, including verified service in Vietnam from April 
1968 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied entitlement to service connection 
for colon cancer, including as a result of exposure to Agent 
Orange.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  It is presumed, based upon the veteran's service in the 
Republic of Vietnam, that he was exposed to Agent Orange 
during service.

3.  Colon cancer is not shown by competent and probative 
evidence of record to be related to the veteran's active 
military service, including exposure to Agent Orange; and it 
was not manifest to a compensable degree within one year of 
his discharge from service.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by active 
service or due to exposure to Agent Orange.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify or assist.  As discussed below, the development 
conducted by VA in this case fully meets the requirements of 
the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the veteran was notified of the evidence 
required to substantiate his claim and of his and VA's 
respective duties by means of an October 2002 letter from the 
RO, prior to the initial adjudication of his claim.  Although 
this letter does not specifically contain the "fourth 
element," the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  For 
example, the RO told him in the letter to identify his VA and 
non-VA medical providers and provide releases, as 
appropriate, and that he could obtain the medical evidence 
himself and submit it to VA.  He was also told to submit 
copies of his service medical records to VA if he had them in 
his possession.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been fully 
satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  The RO obtained the 
veteran's service medical records and his private treatment 
records from Kaiser Permanente.  There is no indication that 
any other relevant records exist that should be requested.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was not provided VA examination in 
connection with this claim.  However, examination is not 
needed because there is no competent evidence that the 
claimed condition may be associated with his military 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); Charles v. Principi, 16 Vet. App. 370 (2002).

Because there is no competent evidence tending to show that 
the veteran had colon cancer during service, VA's duty to 
assist is not triggered.  Cf. Charles v. Principi, 16 Vet. 
App. 370 (2002).  Cancer is not the type of condition where 
the veteran's statements alone could provide a link to active 
service.  This is because he lacks the education, training, 
or experience to offer medical diagnoses or opinions.  See 
Explanatory Statement on H.R. 4864, As Amended, 146 Cong. 
Rec. H 9912, H 9915 (Oct. 17, 2000) (defining "competent 
evidence" as "fit for the purpose for which it is 
offered," meaning a lay person can provide evidence that he 
has pain, such as pain in the knee, but not that he has, for 
example, a torn ligament, because that diagnosis requires 
more sophisticated information provided by special 
examination or testing).  In this particular case, the 
persistent or recurrent symptoms of such a condition are not 
the type of things that can be observed by a lay person.  38 
U.S.C.A. 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4)(A) 
(2003).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the veteran's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the veteran 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The service department certified the veteran's service in 
Vietnam from April 1968 to April 1969.  His awards and 
decorations include the Vietnam Service Medal and the Vietnam 
Campaign Medal.  

The veteran's service medical records do not document any 
symptoms related to the colon or treatment for colon cancer.  
Upon separation examination in July 1970, no clinical 
findings pertaining to the colon were indicated.  

The veteran filed his original compensation claim in October 
2002 for cancer linked to exposure to Agent Orange.  On the 
form, he indicated that he had been treated for cancer since 
1998 by Kaiser Permanente (Kaiser) and that this was his only 
source of treatment.  He indicated that he had been exposed 
to Agent Orange or other herbicides during service.  

In December 2002, private medical records from Kaiser dated 
from 1998 to 2002 were received.  A June 1998 discharge 
summary revealed that the veteran was admitted due to 
findings of a malignant polyp of the left colon.  The report 
explained that an exploratory laparotomy done in June 1998 
had revealed a polypoid lesion in the mid sigmoid colon 
without evidence of metastatic disease.  The veteran 
underwent sigmoid colectomy without complications.  A 
colonoscopy report dated in April 1999 revealed one polyp, 
benign appearing, which was removed with a forceps.  A 
colonoscopy report dated in June 2000 was essentially normal 
with no polyps or tumors seen.  An August 2002 colonoscopy 
report indicated that the last colonoscopy done in 2000 had 
been negative, and that although the veteran was 
asymptomatic, he was told to have another one in 2002.  Aside 
from findings related to status post left hemicolectomy in 
1988, the colon and examination were normal in 2002.  A 
follow-up colonoscopy was recommended in 3-5 years.  

In his February 2003 Notice of Disagreement, the veteran 
argued that residue from Agent Orange was all over everything 
during service in Vietnam and that there was a 100 percent 
chance that he had ingested the chemical residue resulting in 
abnormalities in his system.  In an argument presented in 
2004, the veteran disagreed with scientific and medical 
evidence failing to link colon cancer and exposure to Agent 
Orange.


III.  Pertinent Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred or aggravated 
in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service. 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Where a veteran served 90 days or more during a period of war 
and a malignant tumor becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.309(a) (2003); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002), 
codified at 38 C.F.R. § 3.307.

In this case, the veteran contends that he was exposed to 
Agent Orange in service and that such exposure caused his 
claimed disability.  The specific statute pertaining to 
claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations have also stipulated the diseases 
for which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and certain soft-tissue 
sarcomas.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing 
the Court's holding in McCartt, supra).  These statutory 
provisions became effective on the date of enactment, 
December 27, 2001. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
U.S.C.A. § 1116; Veterans Education and Benefits Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001); 38 C.F.R. 
§ 3.307(a)(6)(ii) (as amended by 67 Fed. Reg. 67792 (Nov. 7, 
2002)).

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).


IV.  Analysis

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam during the Vietnam era.  Hence, exposure to Agent 
Orange may be conceded.

The veteran asserts that his colon cancer was due to exposure 
to Agent Orange in service.  As mentioned above, 38 C.F.R. § 
3.309(e) lists certain specifically enumerated diseases for 
which service connection may be presumed due to exposure to 
herbicide agents.  However, colon cancer is not included in 
that list.  Therefore, service connection for colon cancer 
may not be established on a presumptive basis under 38 C.F.R. 
§ 3.309(e).  

Considering the claim on the basis of direct service 
incurrence, the evidence shows that the veteran was diagnosed 
with colon cancer in 1998 and it has not recurred.  He 
maintains that this condition was caused by Agent Orange 
exposure during service in Vietnam.  However, there is no 
medical evidence establishing that such a relationship is 
possible.  The veteran has never stated that a medical 
professional told him a possible relationship exists between 
his colon cancer and his military service, to include 
exposure to Agent Orange.  His service medical records show 
no pertinent complaints or diagnoses, and this condition was 
not diagnosed until more than 25 years after his separation 
from service.  He has never stated that he has had continuity 
of symptomatology or treatment since service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  

In advancing his claim, the veteran essentially contends that 
his currently claimed disability is related to Agent Orange 
exposure sustained in service.  However, as a lay person, he 
is not competent to render a medical opinion in this regard. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

Additionally, it is not shown that the veteran's colon cancer 
was manifested to a compensable degree within one year of his 
discharge from service.  Colon cancer was initially 
identified and diagnosed in 1998, more than 25 years 
following the veteran's service.  No competent or probative 
evidence or opinion has been presented dating the onset of 
colon cancer to service or the first post-service year, or 
etiologically linking colon cancer to service in any way.  
Consequently, service connection for colon cancer may not be 
established on a presumptive basis under 38 C.F.R. § 
3.309(a).

The evidence clearly establishes that the veteran had colon 
cancer which first manifested decades after military service.  
Colon cancer is not shown by the medical evidence or any 
competent evidence to be related to the veteran's military 
service or in-service exposure to herbicides.  After a 
careful review of the evidence of record, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for service connection for colon cancer.  In this 
regard, although he is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for colon cancer, status 
post left hemicolectomy, including as a result of exposure to 
Agent Orange, is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



